UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                   No. 01-60388
                                 Summary Calendar



EDGAR PATTON,
                                                            Plaintiff-Appellant,

                                        versus

GEORGIA-PACIFIC CORPORATION,
                                                            Defendant-Appellee.



                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                            USDC No. 2:99-CV-199-SG

                                  October 31, 2001

Before POLITZ, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

       Edgar Patton appeals an Order and Final Judgment entering various orders and

an adverse summary judgment in his employment action against Georgia-Pacific


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
Corporation. Our review of the applicable parts of the record and briefs of the parties

discloses no reversible error and, accordingly, on the facts as detailed, authorities cited,

and legal analysis made by the district court in its thorough, careful and scholarly

Opinion signed March 30, 2001 and filed April 2, 2001, the judgment appealed is

AFFIRMED.




                                             2